Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
Response to Amendment
Applicant’s amendments have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 8 and cancellation of claim 12.  Claims 8-11 and 13-15 remain pending.
Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements. 
Applicants arguments relative the prior not suggesting moving the rack completely inside the tank is noted, but not persuasive as the claims fail to specifically articulate any relationship between the first position and the furnace. 
Applicant’s argument relative to the requirement of new roof are noted, but not persuasive as the examiner notes the requirement of “new roof” merely requires a slight change in the upper part of the furnace, which would necessarily occur in the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 requires the platform forms a new roof for the second furnace; however the examiner can not locate explicit or implicit support for “a new roof” as specifically claimed as this requirement appears to infer a previous roof, that is not disclosed or described and therefore this requirement lacks support in the claims as drafted.
Dependent claims do not cure the deficiencies of the claims from which they depend and are thus similarly rejected.  Here, 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires a platform moved inside the second furnace such that “platform forms a new roof for the second furnace.”  Such a requirement of “a new roof” lacks antecedent basis in the claims as the claims fail to require a roof and therefore the requirement of a “new roof” lacks antecedent basis in the claims.
Dependent claims do not cure the deficiencies of the claims from which they depend and are thus similarly rejected.  
Here, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20090031950 by Deka et al. taken collectively with 4073699 by Hutkin.
Deka discloses an arrangement for manufacturing a hot dip galvanized rolled high strength steel product, comprising: 
a first furnace (see figure  1) comprising a heating section with an atmosphere and an annealing section comprising an atmosphere, 
a zinc bath (tank 8, see 0023), 
a cooling section (air nozzles , see 0024), 
and a second furnace comprising a first end and a second end (alloying furnace at 0020).
Deka discloses rollers to move the metal strip material and specifically disclose bypassing the alloying furnace in any suitable manner; however, fails to disclose the claimed bypass method.  However, Hutkin, also teaching of treating a metal strip in multiple processes discloses using a platform that moves between a first and second end of the chamber, first and second guiding rolls at one end and guiding the metal strip into the chamber by relative 
 
    PNG
    media_image1.png
    489
    923
    media_image1.png
    Greyscale

Therefore, taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have modified Deka, who desires to bypass the second furnace in any suitable manner, with that as taught by Hutkin, which discloses a known method for bypassing a chamber during the processing a metal strip.
Ex parte Masham, 2 USPQ2d 1647 (1987).
As for the requirement of new roof for the second furnace, the change in position from the first position to the second position will necessarily result in what can be considered a “new” roof as undefined by the claims as this changes the differentiation of the roof.  
As for the requirement of first position and a second position inside the furnace, the second position, lowered in the above Hutkin figure, would be inside the furnace as claimed such that in the first position, the guiding rolls are moved past the furnace rolls and therefore meets this claim requirement.   The combination discloses the platform guiding rolls move past the furnace rolls during the bypass (see Figure 3 and accompanying text, i.e. column 6, line 34-44).
Claim 9-10:  These are optional and thus not required.
	Claim 11:  prior art discloses any number of rollers (see Hutkin); however, fails to disclose multiple furnace and platform guide rolls.  However, it would have been an obvious matter of design choice to have used multiple rollers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	Claim 13:  Deka discloses the air nozzles (see 0024).
	Claim 14:  Deka discloses the zinc bath receives the rolled steel product from the first furnace, and the cooling section receives the rolled steel product from the zinc bath, and the . 

Claim 8-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deka et al. taken collectively with Hutkin and further with US Patent 4436292 by Pffanschmidt.
Claim 8-11 and 13-14:  The examiner maintains the position as set forth above and notes Deka discloses a snout and what can reasonably be considered a first furnace as claimed (figures), the Deka reference fails to explicitly disclose this furnace with multiple sections as claimed.  However, the examiner cites here Pffanschmidt, also teaching of a hot dip coating process and discloses prior to hot dipping using a first furnace that includes an holding section (anneal) and a heating section (column 3, lines 5-10) and therefore using such well known pretreating furnace with sections as claimed would have been obvious as predictable to one of ordinary skill in the art.  
Claim 11:  The examiner cites here Pffanschmidt which discloses an assembly including stationary rolls and moving rolls to pass the strip into the chamber (accumulator) and discloses including a plurality of moving rollers (see column 3, lines 1-8) depending on the demands and therefore using a plurality of platform guide rolls would have been obvious as predictable.  
	Claim 15:  Deka discloses a rolling section (see rollers).  Deka fails to disclose the coiling and cutting section.  However, Pffanschmidt, teaching of a galvanization process and discloses included a coiling section (34-37), surface rolling station (see 30) and a cutting section (see 49), at Figure 1b and accompanying text.  Therefore, using all that is known to one of ordinary skill in the art, it would have been obvious to have included an apparatus that includes among other KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DAVID P TUROCY/Primary Examiner, Art Unit 1718